          Case 1:18-cv-00375-RC Document 30 Filed 07/16/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                      )
DEMOCRACY FORWARD FOUNDATION,                         )
                                                      )
       Plaintiff,                                     )       Civil Action No. 18-0375 (RC)
                                                      )
               v.                                     )
                                                      )
DEPARTMENT OF HOMELAND SECURITY,                      )
                                                      )
       Defendant.                                     )
                                                      )

                                   JOINT STATUS REPORT

       Pursuant to the Court’s Minute Order of May 16, 2018, Plaintiff Democracy Forward

Foundation and Defendant Department of Homeland Security, by and through the undersigned

counsel, respectfully submit this Joint Status Report in this Freedom of Information Act case.

       The Court’s Minute Order of May 16, 2018, directed the parties to submit a proposed

briefing schedule within 30 days after the government’s final production. By letter dated March

18, 2020, U.S. Immigration and Customs Enforcement (“ICE”) advised Plaintiff that it had

completed its response to Plaintiff’s request. On May 22, 2020, ICE provided Defendant with a

draft Vaughn Index.

       As previously reported, Plaintiff has asked ICE to reconsider its withholdings with

respect to specific records, and ICE has been evaluating Plaintiff’s request. The agency,

however, requires additional time to respond to Plaintiff’s proposal, and intends to do so within

the next 10 days.

       In light of their efforts to meet and confer, the parties respectfully propose to file a further

Joint Status Report on August 6, 2020, with a proposed briefing schedule, unless the case is

dismissed before then.
          Case 1:18-cv-00375-RC Document 30 Filed 07/16/20 Page 2 of 2




Dated: July 16, 2020                   Respectfully submitted,

/s/ Benjamin Seel                       MICHAEL R. SHERWIN
Benjamin Seel (D.C. Bar No. 1035286)    Acting United States Attorney
Democracy Forward Foundation
1333 H Street NW                        DANIEL F. VAN HORN, DC Bar #924092
Washington, DC 20005                    Chief, Civil Division
(202) 448-9090
bseel@democracyforward.org                   /s/ Paul Cirino
                                        PAUL CIRINO
Attorneys for Plaintiff                 Assistant United States Attorney
                                        555 4th Street, N.W.
                                        Washington, D.C. 20530
                                        Telephone: (202) 252-2529
                                        paul.cirino@usdoj.gov

                                        Counsel for Defendant




                                       2
